Citation Nr: 0735485	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

FINDINGS OF FACT

1.  The veteran's essential hypertension has not been 
medically related to his service-connected diabetes mellitus.  

2.  The evidence of record does not demonstrate a current 
diagnosis of diabetic retinopathy.

3.  The evidence of record does not demonstrate a current 
diagnosis of erectile dysfunction or other loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  Essential hypertension is not proximately due to, or the 
result of, the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.310 (2007).

2.  Diabetic retinopathy is not proximately due to, or the 
result of, the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.310 (2007).

3.  Erectile dysfunction is not proximately due to, or the 
result of, the veteran's service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).

4.  The criteria for a special monthly compensation for loss 
of use of a creative organ are not met.  38 U.S.C.A. §§ 1114, 
1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.350 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for secondary service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the veteran's special monthly compensation (SMC) 
claim, it is noted that such extra compensation is predicated 
upon the loss of use of a creative organ due to a service-
connected disability.  In this case, the veteran claims that 
his loss of use is based on erectile dysfunction, which he 
believes is due to his service-connected diabetes mellitus.  
Although the veteran did not receive notice on how to 
substantiate the SMC claim, he was properly notified of the 
evidence and information required to substantiate his 
underlying claim for erectile dysfunction.  That notice was 
essentially the same in substance as what the veteran needed 
to submit to substantiate his SMC claim, namely a diagnosis 
of erectile dysfunction and medical evidence of a connection 
to a service-connected disability.  Therefore, there is no 
prejudice to the veteran in having not received a separate 
notice regarding SMC.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with his claims and medical opinions sought where 
necessary.  All identified and available treatment records 
have been secured.  Particularly, the veteran has indicated 
that his only treatment has been through VA facilities.  
Although he reported in his June 2005 hearing before a 
Decision Review Officer that he began such treatment in 1991 
or 1992, VA has confirmed that the veteran was seen for an 
initial intake visit in October 2003, and that a search for 
records prior to that date has yielded no results.  

Secondary Service Connection

The veteran seeks service connection for a number of 
disorders that he claims are secondary to his service-
connected diabetes mellitus.  Secondary service connection 
may be granted for disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  The evidence must show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

Hypertension 

The evidence confirms that the veteran carries a current 
diagnosis of hypertension.  See VA examination, dated in 
October 2004.  However, the evidence does not show that his 
hypertension is related to his service-connected diabetes 
mellitus.  The physician who conducted the veteran's October 
2004 VA examination correctly noted that the veteran had a 
slightly elevated glucose test result in November 2003, which 
was followed by a normal glucose test results in January and 
February 2004.  The veteran was diagnosed with diabetes 
mellitus in April 2004 based on lab results; however, it was 
noted that the veteran arrived for his fasting labs, drinking 
a coffee with four packets of sugar and having eaten a donut.  
Outpatient clinical records from that date forward show 
treatment for diabetes mellitus that was well-controlled.  

Regarding his hypertension, the veteran reported on 
examination and in his Decision Review Officer hearing that 
he remembered having elevated levels since the 1990's, but 
did not seek treatment.  His first visit to a VA facility in 
October 2003 did reveal a reading of 166 over 87, and he was 
started on blood pressure medication the following month.  
The reviewing VA physician explained that given his history, 
the veteran's hypertension predated his diabetes mellitus, 
and that it was essential, or primary, hypertension, as 
opposed to secondary hypertension.  As such, the physician 
found that the veteran's hypertension was not caused by his 
diabetes mellitus.  

This is the sole medical opinion of record relating to the 
etiology of the veteran's hypertension.  It is credible, as 
it is based on an examination of the veteran and a review of 
his reported medical history, which the veteran was competent 
to render.  Absent evidence to the contrary, the Board is not 
in a position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the 
preponderance of the evidence is found to be against the 
veteran's claim, and the benefit of the doubt provision does 
not apply.  As the medical evidence shows that the veteran's 
hypertension is not due to his diabetes mellitus, secondary 
service connection is not warranted.  

Diabetic Retinopathy & Erectile Dysfunction

The veteran also seeks secondary service connection for 
diabetic retinopathy and erectile dysfunction, claiming that 
both are due to his service-connected diabetes mellitus.  Two 
VA eye clinic examinations are of record, dated in July 2004 
and September 2005.  Each expressly noted that there was no 
diabetic retinopathy.  Outpatient clinical records dated from 
October 2003 to November 2005 do not contradict these 
findings.  They are silent for any pathological findings 
referable to the eyes.

Similarly, the record is devoid of a diagnosis of erectile 
dysfunction.  In the course of his October 2004 VA 
examination, the veteran reported "problems with erections" 
but added that he had not had a partner in the past year, and 
therefore was not completely sure whether he could have an 
erection or not.  He did note that he no longer had 
spontaneous erections, as he once had.  Due to this nebulous 
history, however, the physician was unable to render a 
diagnosis of erectile dysfunction.  

The veteran's clinical records do not support the diagnosis 
either.  They show regular treatment for a variety of 
disorders; however, he did not present with complaints of 
erectile dysfunction at any time.  In fact, he specifically 
denied genitourinary complaints in his annual check ups.  
See, e.g., VA clinical notes dated in February 2004 and April 
2005.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   Because the evidence does not demonstrate diagnoses 
for diabetic retinopathy or erectile dysfunction, secondary 
service connection is not warranted for either disorder.

Special Monthly Compensation 

The veteran seeks special monthly compensation (SMC) based on 
erectile dysfunction that he claims is due to his service-
connected diabetes mellitus.  Entitlement to SMC is warranted 
if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2007).  

While service connection is in effect for diabetes mellitus, 
the evidence does not show that it has caused him to suffer 
the loss of use of his creative organ.  As explained above, 
the evidence does support a diagnosis of erectile 
dysfunction.  See VA examination, dated in October 2004; see 
also, VA outpatient clinical records, dated from October 2003 
to November 2005.  Accordingly, given the absence of a 
showing of the loss of use of a creative organ, special 
monthly compensation is denied.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to special monthly compensation for loss of use 
of a creative organ is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


